OPINION
WOODLEY, Presiding Judge.
Bob Heath, surety on the bail bond of Harold F. Hudson in the sum of $2,000.00, appeals from the judgment against Harold F. Hudson as principal and Bob Heath and Audry H. Thompson as sureties, entered June 17, 1968, in Cause No. 14139 in the 178th District Court of Harris County, Texas, making final the judgment nisi forfeiting said bail bond.
The judgment against the principal Harold F. Hudson and the surety Audry H. Thompson, in favor of the state, for the sum of $2,000.00 and costs of suit has become final. Only the surety Bob Heath has appealed.
The appellant has filed no brief as required by Rule 414 Texas Rules of Civil Procedure, and no good cause has been shown for such failure. R.C.P. 415.
The appeal is dismissed.
DOUGLAS, J., not participating.